Citation Nr: 0431395	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  00-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an evaluation in excess of 70 percent for the 
service-connected 
post-traumatic stress disorder (PTSD) for the period from 
January 16, 1984 through April 5, 1992.  




REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esquire







ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the RO, which 
effectuated a grant of service connection by assigning a 30 
percent rating, effective on January 16, 1984.  

The Board notes that the RO granted service connection for 
PTSD via a September 1992 rating decision and initially 
assigned a 30 percent rating, effective April 6, 1992.  The 
veteran timely appealed from that rating decision.  

Thereafter, in a September 1996 rating decision, the RO 
assigned a 100 percent evaluation, effective on April 6, 
1992.  

In August 1999 the Board determined that an effective date of 
January 16, 1984 was warranted for the grant of service 
connection for PTSD.  

In the August 1999 rating decision referenced hereinabove, 
the RO assigned a 30 percent evaluation for the veteran's 
PTSD for the period beginning on January 16, 1984.  

The veteran timely appealed that rating decision, and in 
March 2003 the Board determined that for the period in 
question, a 70 percent evaluation was warranted.  

The veteran continued his appeal, and in August 2004, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion by the parties to remand the appeal, 
vacated that part of the Board's decision that denied an 
increased rating in excess of 70 percent for the service-
connected PTSD and remanded for additional proceedings.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his attorney if further action is required on 
his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The August 2004 Joint Motion noted that remand was necessary 
so that the Board could provide an adequate statement of 
reasons or bases evincing consideration of the evidence in 
favor of a higher rating.  It was also noted that the Board 
must ensure compliance with the provisions of VCAA.  

In this regard, the Board notes that further development is 
necessary to obtain records of the veteran's treatment for 
PTSD during the period in question.  

Specifically, the record contains an August 1985 letter from 
the Fairleigh Dickinson University Division of Psychological 
Services.  The author indicates that the veteran was treated 
from October 1983 to June 1984.  

While the letter provides a synopsis of the veteran's 
treatment, clinical records documenting such treatment have 
not been obtained.  Such records would be beneficial in the 
further adjudication of the veteran's appeal.  

The Board additionally notes that an April 1995 VA discharge 
summary reflects the veteran's report of having been 
hospitalized at the Wilmington, Delaware VA Medical Center 
for depression in 1987.  Any available records of this 
reported hospitalization should also be obtained.  

Finally, the Board notes that the veteran's attorney has 
argued on appeal that the veteran "did not become so 
disabled over night" and that his testimony and the opinion 
of Dr. M-R appeared to show that his "symptoms were worse 
during the period from 1984 to 1992, prior to receiving 
regular psychiatric treatment by VA."  

The Board requests in this regard that copies of all the 
records referable to treatment by Dr. M-R be obtained for 
review.  All other competent evidence to support these 
arguments should be provided.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

The RO should specifically request the 
veteran to provide a release to allow the 
procurement of full clinical records from 
Fairleigh Dickinson University for the 
period from October 1983 to June 1984 and 
copies of all treatment records from Dr. 
M-R.  

The veteran and his attorney also should 
be appropriately contacted in order have 
them submit any additional competent 
evidence to support the argument that the 
service-connected PTSD was productive of 
a disability picture where the attitudes 
of all contacts except the most intimate 
were so adversely affected as to result 
in virtual isolation in the community, 
where he had totally incapacitating 
psychoneurotic symptoms that border on 
gross repudiation of reality with 
disturbed or behavioral processes 
associated with all daily activities such 
as fantasy, confusion, panic and 
explosions of aggressive energy resulting 
in profound retreat from mature behavior, 
or where he was demonstrably unable to 
obtain or retain employment for the 
period in question.  If such evidence is 
not available, then this should be so 
indicated by the veteran's attorney.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

In any event, the RO should obtain any 
existing records pertaining to treatment 
of the veteran by the Wilmington, 
Delaware VA Medical Center.  That 
facility should be requested to provide a 
negative response if such records are 
unavailable or do not exist.  

3.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Then the RO should then readjudicate 
the issue of entitlement to a rating for 
PTSD in excess of 70 percent for the 
period from January 16, 1984 to April 5, 
1992.   If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




